ORDER

PER CURIAM.
Ronald K. Halkmon, Jr. appeals the denial of his Rule 29.15 motion for postcon-viction relief, after an evidentiary hearing in the Circuit Court of the City of St. Louis, of convictions for burglary in the first degree, assault in the first degree and armed criminal action.
We have read the briefs, reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Affirmed in accordance with Rule 84.16(b).